Title: From John Adams to Nathaniel Bowditch, 4 April 1818
From: Adams, John
To: Bowditch, Nathaniel



Dear Sir
Quincy April 4 1818

I have recceived with Pride and Pleasure a Volume of Mathematical Papers from a Fellow Citizen and Native of Massachusetts who alredy ranks among the greatest Masters of the Sublimest Sciences which Human Understanding is capable of comprehending.
If it is true, as it is reported that you have made a Translation of the Méchanique Céleste, I pray you to admit my name into the List of Subscribers for its publication.
Mrs Adams prays me to thank you for your obliging remembrance of her, and for the civilities She recieved from you at Salem
With great and Sincere Esteem, I have to Honour / to be, Sir your Friend and / humble Servant
John Adams